BoeemaN, L,
delivered the opinion of the court:
Salvatore Maltese, the respondent, was granted letters of administration on the estate of Dominick Berrassa, deceased, by the Probate Court of Salt Lake County. Afterwards, Albert Uebel, the appellant, asked the Probate Court to revoke these letters and to appoint him administrator. The Probate Court granted Uebel’s request, and thereupon Maltese appealed to the District Court. By the judgment of the District Court, the letters to appellant were annulled and respondent adjudged to be the administrator. Thereupon the appellant brings the case to this court.
The appellant alleges that it was error in the court below to overrule his motion to dismiss the appeal of Maltese from the Probate to the District Court.
We deem that the case of Maltese comes within the 24th Rule of the Supreme Court, regulating appeals from the Probate Court, especially as the revocation of Maltese’s letl rj were unauthorized, and he could appeal as an acting administrator.
The facts show that respondent was regularly appointed administrator; that he made his petition to the Probate Court; that the legal notice was properly given, and that thereupon the appointment was made. We are impelled to the conclusion — nothing to the contrary appearing — that the facts required to be shown by section 793 (p. 292), of the Compiled Laws of Utah, were proven in the Probate Court before the issuance of the letters to Maltese.
If the appellant or others desired a different person for ad*433ministrator, they should have appeared, as required by seetion 789 (p. 291), of the Compiled Laws.
Whether the Probate Court could have made the revocation, is immaterial now, as we consider that if such power exist, that no sufficient showing was made to justify such revocation.
We see no error in the action of the District Court.
Judgment is affirmed, with costs.
Schaeffer, C. J., and EmeesoN, J., concurred.
Upon petition for rehearing—